EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the "Agreement"), dated as of the __27____ day of
___October___________, 2006 (the "Commencement Date"), between Cambridge Display
Technology, Inc., a Delaware corporation (the "Company"), and David Fyfe
("Executive").

W I T N E S S E T H:

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of August 12, 2002, which was amended by instrument dated as of August 31,
2004; and

WHEREAS, the Company desires to continue the services of Executive and to amend
and restate the Agreement to embody the terms of such continued employment and
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code");

WHEREAS, the Company and Executive agree that Executive will continue to have a
prominent role in the management of the business, and the development of the
goodwill, of the Company and its subsidiaries and will establish and develop
relations and contacts with the principal customers and suppliers of the Company
and its subsidiaries in the United States of America and the rest of the world
and maintain and develop relations with investors in the Company in both Europe
and the USA;

WHEREAS, (i) in the course of his employment with the Company, Executive will
obtain confidential and proprietary information and trade secrets concerning the
business and operations of the Company and its subsidiaries in the United States
and the rest of the world that could be used to compete unfairly with the
Company and its subsidiaries; (ii) the covenants and restrictions contained in
Section 7 are intended to protect the legitimate interests of the Company and
its subsidiaries in their respective goodwill, trade secrets and other
confidential and proprietary information; and (iii) Executive desires to be
bound by such covenants and restrictions; and

WHEREAS, Executive desires to accept such employment and enter into such amended
and restated Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and value consideration, the Company and Executive hereby agree
as follows:

1. Employment.

Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby employs Executive and Executive hereby accepts
such employment by the Company.

(b) Term of Employment. The Company shall employ Executive pursuant to the terms
of the Agreement for the period commencing on the Commencement Date and ending
on December 31, 2008, unless Executive's employment with the Company terminates
earlier pursuant to Section 6 below. The period during which Executive is
employed pursuant to the Agreement shall be referred to as the "Employment
Period."

2. Positions and Duties. During the Employment Period, Executive shall serve as
Chief Executive Officer and as a Director of the Company and in such other
position or positions with the Company or any of its subsidiaries consistent
with the foregoing as the Board of Directors of the Company (the "Board") may
from time to time specify. During the Employment Period, Executive shall have
the duties, responsibilities and obligations customarily assigned to individuals
serving in the position or positions in which Executive serves hereunder and
such other duties, responsibilities and obligations consistent with such
positions as the Board may from time to time specify. Executive shall devote all
of his full business time to the services required of him hereunder, except for
vacation time and reasonable periods of absence due to sickness, personal injury
or other disability, and shall use his best efforts, judgment, skill and energy
to perform the duties of his employment in a manner consistent with his position
and to improve and advance the business and interests of the Company and its
subsidiaries. The principal location of Executive's employment shall be at the
Company's office in Jacksonville, Florida, although Executive understands and
agrees that he may be required to travel from time to time for business reasons.
Executive represents that his employment hereunder and compliance by him with
the terms and conditions of this Agreement will not conflict with or result in
the breach of any other agreement to which he is a party or by which he may be
bound.

3. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary of $480,690 per year, payable in accordance with the Company's
practices in effect from time to time, but not less often than monthly. The
Board shall review Executive's base salary annually and may, in its discretion,
increase such base salary if and to the extent it deems appropriate. Executive's
annual base salary payable under this Agreement, as it may be increased from
time to time, is referred to herein as "Base Salary."

(b) Incentive Compensation. During the Employment Period, Executive shall be
eligible to participate in the Company's annual incentive compensation plan for
its senior executive officers (the "Annual Plan"), in accordance with the terms
thereof as in effect from time to time. Notwithstanding the foregoing,
commencing as of January 1, 2006, the maximum bonus payable to Executive under
the Annual Plan will be 65% of the Base Salary as adjusted from time to time.

(c) Payments to Executive. The Base Salary and the bonus payable to Executive
pursuant to the Annual Plan will be paid by the Company by direct deposit into
the banking account designated by Executive from time to time.

(d) 401(k) Plan Contributions. Each year during the Employment Period, the
Company shall contribute five percent (5%) of Executive's Base Salary to the
Company's 401(k) Plan as a nonelective contribution; provided, however, that if
in any plan year such contribution may not be made, in whole or in part, because
of the legal limitations on contributions to or under the terms of the Company's
401(k) Plan, the difference between five percent (5%) of Executive's Base Salary
and the amount contributed by the Company to the Company's 401(k) Plan as a
nonelective contribution, less all applicable withholdings, shall be paid to
Executive via payroll, promptly after the end of the plan year.

(e) Special Pension Provision. On the earlier of December 31, 2008 or the date
of termination of Executive's employment with the Company for reasons described
in Section 6 (a)(i), (ii), (iv) or (v) hereto, the Company shall pay to
Executive a pension sum of $100,000 per annum for each of five (5) years, such
pension to be paid in monthly installments. However, if the pension shall become
payable because of the Executive's death prior to Separation from Service, such
pension shall be paid promptly in one lump sum to his surviving spouse, if any,
or his estate if there is no surviving spouse. If the pension shall become
payable for any other reason, subject to Section 6(f), it shall be paid in
monthly installments commencing as of the first day of the month following the
Executive's Separation from Service. In the event of the Executive's death
following Separation from Service, the six month delay, if any, in benefit
commencement shall be waived and the balance of any pension payments shall be
paid promptly in one lump sum to his surviving spouse, if any, or his estate if
there is no surviving spouse. Promptly following a Change in Control (as defined
in Section 6(d)), the Company shall promptly pay to the Executive, in a single
lump sum, the amount that remains due to him pursuant to this Section 3(e) as of
such date. For the avoidance of doubt, the Executive shall not be entitled to
any pension payments under this Section 3(e) if his employment is terminated by
the Company for Cause or by Executive without Good Reason on or prior to
December 31, 2008.

(f) Overseas Services. The Overseas Benefits Agreement dated as of August 12,
2002 between the Company and Executive terminated effective as of December 31,
2005. Nevertheless, the Company shall continue to make tax equalization payments
with respect to the period ending December 31, 2005 and provide professional
advice in relation to Executive's tax filings in accordance with the Overseas
Benefits Agreement and on the same terms subsequently for any tax year in which
he is liable for taxes in jurisdictions outside of the United States in relation
to his earnings from the Company. The Company shall pay to or on behalf of the
Executive any remaining taxes and tax equalization payments due for the period
to December 31, 2005 no later than the end of the second calendar year beginning
after the calendar year in which Executive's U.S. Federal income tax return is
required to be filed (including extensions) for the year to which such tax
equalization payment relates. Save as otherwise expressly provided in this
Agreement, the Company shall not be liable to bear the cost of tax liabilities
incurred by the Executive on income or gains in respect of periods from and
after January 1, 2006. To the extent that the cost of professional advice is
regarded as a taxable benefit, the Company will for the period of this Agreement
gross-up or reimburse all applicable taxes with the result that Executive
receives such advice on a tax free basis. In the event that Executive's
accumulated United States foreign tax credits are not sufficient to offset any
additional tax liability he incurs due to any of his responsibilities to the
Company and its affiliates outside of the United States which are taxed by
non-United States jurisdictions, the Company shall, no later than ninety (90)
days after separation from service at the termination of the Employment Period,
make a payment to Executive of non-U.S. taxes on his United States general
limitation income which he has paid or reasonably expects to pay with respect to
income earned during the Employment Period and which, in reliance on
professional advice, he does not expect to credit against his United States
taxes in the five-year period after the Employment Period. Within thirty (30)
days after the Commencement Date, the Company shall provide Executive with a
statement of amounts paid to or on behalf of Executive in respect of the period
beginning January 1, 2006 and ending on the Commencement Date. In the event that
the Company pays Executive a bonus for 2006 under the Annual Plan, such bonus
shall be reduced by any such amounts in respect of income or gains accrued from
January 1, 2006 which have been borne by the Company on behalf of the Executive
otherwise than by deduction out of his gross remuneration. If no bonus shall be
paid in respect of 2006, any such amounts which have paid or borne by the
Company shall not be repayable by Executive. The Company shall withhold all
applicable income taxes from all payments described in this Section 3(f) in
accordance with applicable law.

4. Indemnification. Executive and the Company shall enter into the Company's
Indemnification Agreement for executives of the Company.

5. Benefits and Expenses.

(a) Benefit Plans. During the Employment Period, employee and senior executive
benefits (other than severance benefits), including life, medical, dental,
vision and disability insurance will be provided to Executive in accordance with
the programs, if any, of the Company available to its senior executives, as in
effect from time to time. Executive will also be entitled to participate in the
Company's 401(k) plan in accordance with the terms thereof.

(b) Other Benefits. During the Employment Period, Executive shall be entitled to
five weeks of paid vacation annually and shall also be entitled to such other
benefits and perquisites as may be provided by Company from time to time to its
other senior executive officers, in accordance with the policies and practices
of the Company as in effect from time to time.

(c) Business Expenses. During the Employment Period, the Company shall pay or
reimburse Executive for all reasonable expenses incurred or paid by Executive in
the performance of Executive's duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require, in
accordance with the generally applicable policies and procedures of the Company
as in effect from time to time.

6. Termination of Employment.

(a) Early Termination of the Employment Period. Notwithstanding Section 1(b) of
the Agreement, the Employment Period shall end upon the earliest to occur of a
termination of Executive's employment (i) on account of Executive's death, (ii)
due to Disability, (iii) by the Company for Cause (iv) effective as of the date
specified by the Company in a written notice delivered to Executive by the
Company of his termination without Cause, (v) by Executive for Good Reason, or
(vi) effective as of the delivery by Executive of written notice to the Company
of his resignation without Good Reason, provided that with respect to a
termination pursuant to clause (iv), (v) or (vi), the terminating party must
give at least twelve months' notice to the other party in order for such
termination to be effective. The Company reserves the right to require Executive
not to report to work during the twelve month notice period.

(b) Benefits Payable Upon Termination. In the event of the early termination or
following the end of the Employment Period pursuant to Section 6(a), Executive
(or, in the event of his death, his surviving spouse, if any, or his estate if
there is no surviving spouse) shall be paid the type or types of compensation
determined to be payable in accordance with the following table at the times
established pursuant to Section 6(c):

 

 

 

Earned Salary

Vested Benefits

Compensation Under the Annual Plan

Severance Payment

Payment for Benefit Continuation

Special Pension

Termination due to death

Payable

Payable

Payable

Not Payable

Not Payable

Payable

Termination due to Disability

Payable

Payable

Payable

Not Payable

Not Payable

Payable

Termination for Cause

Payable

Payable

Not Payable

Not Payable

Not Payable

Not Payable

Termination Without Cause

Payable

Payable

Payable

Payable

Payable

Payable

Resignation for Good Reason

Payable

Payable

Payable

Payable

Payable

Payable

Resignation by Executive without Good Reason

Payable

Payable

Not Payable

Not Payable

Not Payable

Not Payable

Expiration of Employment Period Without Prior Termination of Employment with the
Company

Payable

Payable

Payable

Not Payable

Not Payable

Payable

 

 

(c) Timing of Payments. Any payments due to Executive pursuant to Section 6(b)
shall be paid as follows:

(i) Earned Salary. Earned Salary and all accrued but unused paid time off shall
be paid within 14 days after the effective date of termination. Vested Benefits
shall be payable in accordance with the terms of the plan, policy, practice,
program, contract or agreement under which such benefits have accrued.

(ii) Severance Payment. If Executive's employment terminates prior to December
31, 2008 pursuant to Section 6(a)(iv) or (v), the Company shall pay Executive
Severance Payments in accordance with this Section 6(c)(ii); provided that
Executive first executes an irrevocable general release on a form provided by
the Company. Subject to Section 6(f), each Severance Payment shall be made as of
the last day of each month during the Severance Period (as defined below).
Severance Payments shall cease as of the last day of the Employment Period,
provided, however, that Severance Payments shall cease immediately if Executive
breaches any of the provisions of Section 7, and if Executive has not yet
received any Severance Payment at the time of such breach, he shall only be
entitled to one Severance Payment. In the event of Executive's death before the
entire amount of the Severance Payments have been paid to him, the balance of
the Severance Payments shall be promptly paid as a lump sum to his surviving
spouse, if any, or his estate if there is no surviving spouse.

(iii) Annual Plan. Any accrued compensation under the Annual Plan due under
Section 6(b) of this Agreement shall be paid in a single lump sum within 30 days
following the delivery to the Company of the Company's audited financial
statements for the fiscal year (wherein Executive provided services under this
Agreement). With respect to such compensation under the Annual Plan, should
Executive be entitled to compensation at the time of termination as set forth in
Section 6(b) above, Executive shall receive a pro-rata share based upon the time
worked during the year in which his employment terminated, subject to the terms
of the Annual Plan.

(iv) Benefit Continuation. To the extent permitted by law and the terms of the
Company's benefit plans, Benefit Continuation will be provided to Executive
during the Severance Period, provided that the Executive executes an irrevocable
general release on a form provided by the Company. Notwithstanding the
foregoing, if Executive obtains alternative benefit coverage from a new employer
(whether as an employee, consultant or otherwise) of the type or types provided
to Executive under the Benefit Continuation, such type or types of Benefit
Continuation hereunder shall cease immediately upon the date such alternative
coverage is obtained or, in the case of any medical benefits, the date that any
applicable waiting periods or pre-existing condition exclusions under such
alternative coverage expire. Notwithstanding the foregoing, Benefit Continuation
shall cease immediately if Executive breaches any of the provisions of Section
7.

(d) Definitions. For purposes of Sections 3, 6, 7 and 8, the following terms
shall have the meanings ascribed to them below:

Benefit Continuation: coverage during the Severance Period under any medical,
dental, vision, life insurance or disability plan described in Section 5(a)
hereof in which Executive participates on the last day of the Employment Period
and which permits continued participation by former employees, at the level at
which Executive participated in such plans on the last day of the Employment
Period; provided, however, that Executive continues to make the same amount of
contributions to the cost of coverage as may be required from time to time of
senior executives of the Company.

Cause: a termination of Executive's employment by the Company or any subsidiary
of the Company that employs Executive (or by the Company on behalf of any such
subsidiary) due to Executive's (i) refusal or neglect to perform substantially
his employment-related duties, (ii) theft, fraud, embezzlement, falsification of
Company or client documents, misappropriation of funds or other assets of the
Company, dishonesty, incompetence, willful misconduct, breach of fiduciary duty
or duty of loyalty, or material breach or material non-observance of any of the
terms or conditions of this Agreement, (iii) conviction of or entering a plea of
guilty or nolo contendere to a crime constituting a felony or his willful
violation of any law, rule or regulation (other than a traffic violation or
similar offense or violation outside of the course of employment which in no way
adversely affects the Company or its reputation or the ability of Executive to
perform his employment-related duties or to represent the Company), (iv) breach
of Section 7 hereof or of any other written covenant or agreement with the
Company or any of its subsidiaries not to disclose any information pertaining to
the Company or any such subsidiary or not to compete or interfere with the
Company or such subsidiary, or (v) refusal or failure to implement any lawful
instruction issued by the Board or the Company.

Change in Control: the acquisition by any person or a group of persons of
ownership of stock of the Company, that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company. However, if any one
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or persons
is not considered to cause a Change in Control.

Disability: the termination of the employment of Executive by the Company or any
of its subsidiaries that employs Executive (or by the Company on behalf of any
such subsidiary) shall be deemed to be by reason of a "Disability" if, as a
result of Executive's incapacity due to reasonably documented physical or mental
illness, Executive shall have been unable for a period of six months,
consecutive or non-consecutive, within any 12-month period, to perform his
duties with the Company or any subsidiary that employs Executive on a full-time
basis.

Earned Salary: any Base Salary earned, but unpaid, for services rendered to the
Company or any of its subsidiaries on or prior to the date on which the
Employment Period ends pursuant to Section 6(a).

Good Reason: a termination of Executive's employment with the Company or any of
its subsidiaries that employs Executive shall be for "Good Reason" if Executive
voluntarily terminates his employment with the Company or any such subsidiary as
a result of any of the following:

(i) without Executive's prior written consent, a significant reduction by the
Company or any such subsidiary of his current Base Salary (after receipt by the
Company of written notice and a 20-day cure period), other than any such
reduction which is part of a general salary reduction or other concessionary
arrangement affecting all employees or affecting the group of employees of which
Executive is a member;

(ii) the taking of any action by the Company or any such subsidiary that would
substantially diminish the aggregate value of the benefits provided to Executive
under the Company's or such subsidiary's accident, disability, life insurance
and any other employee benefit plans in which he was participating on the date
of his execution of this Agreement (after receipt by the Company of written
notice and a 20-day cure period), other than any such reduction which is (A)
required by law, (B) implemented in connection with a general concessionary
arrangement affecting all employees or affecting the group of employees of which
Executive is a member or (C) generally applicable to all beneficiaries of such
plans; or

(iii) a change in Executive's management status that meaningfully and
detrimentally changes his responsibilities, span of control or authority to
operate as the chief executive officer of the Company at the direction of the
Board.

.

Separation from Service: shall mean Executive's "separation from service," as
defined in Section 409A9(a)(2)(A)(i) of the Code and applicable regulations
thereunder, from the Company.

Severance Payment: an amount per month equal to one-twelfth of the Base Salary
payable to Executive, at the annual rate in effect immediately prior to the last
day of the Employment Period.

Severance Period: the period commencing on the date of Executive's Separation
from Service pursuant to Section 6(a)(iv) or (v) and ending on the date of the
expiration of the Employment Period.

Vested Benefits: amounts which are vested or which Executive is otherwise
entitled to receive under the terms of or in accordance with any plan, policy,
practice or program of, or any contract or agreement with, the Company, at or
subsequent to the date of his employment termination without regard to the
performance by Executive of further services or the resolution of a contingency,
including, without limitation, rights to continuation coverage under any group
health plan.

(e) Full Discharge of Company Obligations. The payment of the amounts payable to
Executive pursuant to this Section 6 following termination of his employment
(including, without limitation, amounts payable with respect to Vested Benefits
and in connection with any Benefit Continuation) shall be in full and complete
satisfaction of Executive's rights under this Agreement and any other claims he
may have in respect of his employment or termination of employment with the
Company or any of its subsidiaries. Such amounts shall constitute liquidated
damages with respect to any and all such rights and claims and, upon Executive's
receipt of such amounts, the Company and its subsidiaries, and their respective
officers and directors, shall be released and discharged from any and all
liability to Executive in connection with this Agreement or otherwise in
connection with Executive's employment or termination of employment with the
Company and its subsidiaries.

(f) Section 409A Tax. Notwithstanding anything herein to the contrary, if the
Executive is a "Specified Employee," as defined in Code Section 409A(a)(2)(B)(i)
and the regulations and rulings issued thereunder, to the extent any payment or
provision of benefits under this Agreement is required to be made upon the
Executive's Separation From Service and is subject to Section 409A of the Code,
no such payment shall be made for six (6) months following the Executive's
Separation From Service (or, if earlier, until the death of Executive). In the
case of any payment delayed in accordance with this Section 6(f), all payments
to which Executive would otherwise be entitled during the six months following
his Separation from Service shall be accumulated and paid, without interest, on
the first day of the seventh month following his Separation from Service (or
promptly following the date of his death, if earlier). In the case of any
Benefits Continuation delayed in accordance with this Section 6(f), Executive
shall pay to the Company the value of all such Benefits Continuation for the six
month period following his Separation from Service, and the Company shall
reimburse such amounts, without interest, on the first day of the seventh month
following the date of Executive's Separation from Service (or promptly following
the date of Executive's death, if earlier). .

7. Noncompetition; Confidentiality; Ownership; Non-Solicitation.

In order to protect the Company's trade secrets, valuable confidential business
information relationships with prospective or existing customers or clients, and
in consideration of Executive's continued employment, Executive agrees to the
following covenants:

(a) Noncompetition. During the Employment Period and (i) in the case of a
termination of Executive's employment due to Executive's resignation other than
for Good Reason or a termination by the Company for Cause, during the one year
period following such termination of Executive's employment or (ii) in the case
of a termination of Executive's employment due to a resignation by Executive for
Good Reason or a termination by the Company without Cause, during the applicable
Severance Period under clause (i) or (ii) hereof (the "Restriction Period"),
Executive shall not become associated with any entity, whether as a principal,
partner, employee, consultant or shareholder (other than as a holder of not in
excess of 1% of the outstanding voting shares of any publicly traded company),
that is actively engaged in any geographic area in which the Company or any of
its subsidiaries does business during the Employment Period or during the 12
months preceding Executive's termination of employment, in any business which is
in competition with the business of the Company or any of its subsidiaries
conducted during the Employment Period or any business proposed to be conducted
by the Company or any of its subsidiaries in the Company's business plan as in
effect as of the date of termination of Executive's employment.

(b) Confidentiality. Without the prior written consent of the Board, except to
the extent required by law, rule, regulation or court order, Executive shall not
disclose any trade secrets, customer lists, drawings, designs, information
regarding product development, marketing plans, sales plans, manufacturing
plans, management organization information (including data and other information
relating to members of the Board or management), operating policies or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information relating to the Company or any of
its subsidiaries or information designated as confidential or proprietary that
the Company or any of its subsidiaries may receive belonging to suppliers,
customers or others who do business with the Company or any of its subsidiaries
(collectively, "Confidential Information") to any third person unless such
Confidential Information has been previously disclosed to the public by the
Company or is in the public domain (other than by reason of Executive's breach
of this Section 7(b)).

(c) Company Property; Ownership of Developments. Promptly following Executive's
termination of employment, Executive shall return to the Company all property of
the Company or any of its subsidiaries, and all copies thereof (in whatever
media) in Executive's possession or under his control. Executive hereby agrees
that the Company shall own all right, title and interest in and to all ideas,
programs, systems, processes, discoveries, inventions and information whether or
not patentable or copyrightable, which Executive, either alone or jointly with
others, conceives, makes, develops, acquires or reduces to practice, in whole or
in part, during the Employment Period which are unique to the Company's business
or are used by the Company, or arise out of or in connection with the duties
performed by Executive hereunder (collectively "Developments"). Subject to the
foregoing, Executive will promptly and fully disclose to the Company, or any
persons designated by it, any and all Developments conceived, made, developed,
learned or reduced to practice by Executive, either alone or jointly with others
during the Employment Period. Executive hereby assigns all right, title and
interest in and to any and all of these Developments to the Company. Executive
shall further assist the Company, at the Company's expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights specified to be so owned or assigned. Executive hereby
irrevocably designates and appoints the Company and its agents as
attorneys-in-fact to act for and in Executive's behalf to execute and file any
document and to do all other lawfully permitted acts to further the purposes of
the foregoing with the same legal force and effect as if executed by Executive.
In addition, and not in contravention of any of the foregoing, Executive
acknowledges that all original works of authorship which are made by him (solely
or jointly with others) within the scope of employment and which are protectable
by copyright are "works made for hire," as that term is defined in the United
States Copyright Act (17 U.S.C.A. õ 101).

(d) Non-Solicitation of Employees. Except during the Employment Period in
connection with the performance of his duties hereunder, during the Employment
Period and for one year thereafter, Executive shall not, either directly or
indirectly, personally or on behalf of or in conjunction with any person or
firm, solicit, induce, facilitate, recruit, encourage or cause any employee,
consultant, contractor, agent or representative of the Company, to leave their
employment or engagement with the Company for any reason.

(e) Non-Solicitation of Clients. Except during the Employment Period in
connection with the performance of his duties hereunder, during the Employment
Period and for one year thereafter, Executive shall not solicit or otherwise
attempt to establish for himself or any other person, firm or entity any
business relationship with any person, firm or corporation which is, or during
the 12-month period preceding the date Executive's employment terminates was, a
customer, client or distributor of the Company or any of its subsidiaries.

(f) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
non-competition, non-solicitation, confidentiality and Company property relate
to special, unique and extraordinary matters and that a violation or threatened
violation of any of the terms of such covenants or obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, Executive agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) restraining Executive from committing any violation of the covenants
or obligations contained in this Section 7. These injunctive remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity.

8. Miscellaneous.

(a) Amendments. This Agreement may not be amended, modified or supplemented
except by a written instrument signed by each of the parties hereto.

(b) Succession and Assignment. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns, provided that Executive may not
assign this Agreement nor his rights, interests, or obligations hereunder.

(c) Survival. Sections 4 (Indemnification), 6 (Termination of Employment), 7
(Non-competition; Confidentiality; Ownership; Non-Solicitation) and 8
(Miscellaneous) shall survive the termination of this Agreement, whether such
termination shall be by expiration of the Employment Period, an early
termination pursuant to Section 6 hereof or otherwise.

(d) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, construed and interpreted in accordance with,
the laws of the State of Delaware, without giving effect to the choice of law
principles thereof.

(e) Invalidity of Provision; Reformation. The invalidity or unenforceability of
any provision of this Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision, in any other jurisdiction. It is expressly understood and agreed that
although Executive and the Company consider the restrictions contained in
Section 7 to be reasonable, if a final determination is made by an arbitrator to
whom the parties have assigned the matter or a court of competent jurisdiction
that any restriction contained in this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be reformed to apply as to such maximum time and to such maximum
extent as such arbitrator or court may determine or indicate to be enforceable.
Alternatively, if such arbitrator or court finds that any restriction contained
in this Agreement is unenforceable, and such restriction cannot be reformed so
as to make it enforceable, such finding shall not affect the enforceability of
any of the other restrictions contained herein.

(f) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(g) Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if (i) delivered personally, (ii) mailed,
certified or registered mail with postage prepaid, (iii) sent by next-day or
overnight mail or delivery or (iv) sent by fax, as follows, and shall be
effective upon actual receipt by the party to whom such notice shall be
directed, and shall be addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

If to the Company:

c/o Cambridge Display Technology Limited

Greenwich House

Madingley Rise

Madingley Road

Cambridge CB3 0HJ

ENGLAND

Fax: (011) 44-1223-723556

Attention: Human Resources

with a copy to:

Bingham McCutchen LLP

399 Park Avenue

New York, NY 10022

Fax: (212) 702-3614

Attention: Jonathan A. Kenter,

If to Executive:

___________________

___________________

___________________

Fax:

or to such other address as Executive may from time to time have notified the
Company, with a copy to:

___________________

___________________

___________________

Fax:

Attention:

All such notices, requests, demands and other communications shall be deemed to
have been received (A) if by personal delivery on the day after such delivery,
(B) if by certified or registered mail, on the fifth business day after the
mailing thereof, (C) if by next-day or overnight mail or delivery, on the day
delivered or (D) if by fax, on the next day following the day on which such fax
was sent.

(h) Headings. The headings to Sections in this Agreement are for the convenience
of the parties only and shall not control or affect the meaning or construction
of any provision hereof.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(j) Entire Agreement. This Agreement, constitutes the entire agreement and
understanding of the parties hereto with respect to the matters referred to
herein. This Agreement and the agreements referred to in the preceding sentence
supercede all prior agreements and undertakings among the parties with respect
to such matters. There are no representations, warranties, promises,
inducements, covenants or undertakings relating to Executive's employment other
than those expressly set forth or referred to herein. Executive acknowledges
that he is entering into this Agreement of his own free will and accord, and
with no duress, that he has been represented and fully advised by competent
counsel in entering into this Agreement, that he has read this Agreement and
that he understands it and its legal consequences.

(k) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable Federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.



CAMBRIDGE DISPLAY TECHNOLOGY, INC.

By: /s/ Stephen Chandler

Name: Stephen Chandler

Title: Company Secretary

EXECUTIVE

/s/ David Fyfe

David Fyfe

2

 

 

 

NYDOCS/1259682.10/3203544-3203544002

 

 

 

 

 

NYDOCS/1259682.10/3203544-3203544002